Citation Nr: 0937679	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  07-37 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  

The Veteran served on active duty from November 1950 to 
November 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Hartford Regional Office 
(RO) in Newington, Connecticut.

In May 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

This matter was before the Board in December 2008 and was 
remanded to the originating agency for further development.


REMAND

In its December 2008 remand, the Board noted that the Veteran 
had submitted statements and internet articles describing 
enemy riots in prisoner of war (POW) camps during May and 
June 1952 in the Republic of Korea.  The Board also noted 
that, in hearing testimony and correspondence, the Veteran 
claimed direct involvement in quashing these riots and 
provided an account of witnessing American and enemy 
personnel being killed and wounded, and described being 
outnumbered by enemy prisoners in subsequent camp building 
operations.  The Board furthermore noted that service 
treatment records show that the Veteran was assigned to the 
430th Engineer Construction Battalion in September 1952.

In remanding the case, the Board ordered the RO or the 
Appeals Management Center (AMC) to request the U.S. Army and 
Joint Service Records Research Center (JSRRC) to provide any 
available information that might corroborate the Veteran's 
alleged in-service stressor of being involved the suppression 
of prison camp riots in the Republic of Korea while attached 
to the 430th Engineer Construction Battalion from June to 
September 1952.

In accordance with the Board's remand, the originating agency 
asked the JSRRC to provide information corroborating the 
Veteran's claimed stressor of his unit participation in 
suppression of riots in POW camps, during which American and 
enemy personnel were wounded and killed.  The JSRRC responded 
that the February 25, 1943, to November 24, 1952, unit 
history of the 430th Engineer Construction Battalion 
documented that, upon fulfilling road and construction work 
in the I Corps area, the battalion received an emergency call 
and moved to Koje-do to work with the POW compound.  The 
JSRRC stated, however, that the unit history did not document 
participation in the suppression of riots at the camp, or 
indicate whether U.S. personnel were killed or wounded in 
action during July 1952.  The JSRRC statement also indicates 
that, according to the unit history, the unit moved back to 
the Korean mainland in June 1952.  

The originating agency then attempted to obtain the morning 
reports of the 430th Engineer Construction Battalion from the 
National Personnel Records Center (NPRC), to determine if 
soldiers of the unit were killed in the suppression of POW 
riots from June to August 1952.  The NPRC responded that the 
morning reports did not show unit activities.  Subsequently, 
the originating agency made a formal finding of a lack of 
information required to corroborate stressor(s) associated 
with a service connection claim for PTSD.

However, as the Board noted in its December 2008 remand, in a 
service connection claim for PTSD, corroboration of every 
detail of a claimed stressor, including a veteran's personal 
participation, is not required.  Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  See also Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (although the unit records may not 
specifically state that a veteran was present during the a 
claimed stressful event, the fact that he was stationed with 
a unit that was present while such event occurred would 
strongly suggest that he was, in fact, exposed to the event).  
Moreover, the Veteran's personnel records in the instant case 
were lost in a fire-related incident, and where service 
records have been destroyed or lost, the Board has a 
heightened duty to consider the benefit of the doubt.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In light of 
this, the Veteran should be afforded a VA examination in 
order to determine if he has PTSD related to the in-service 
stressor of being involved the suppression of the Koje-do 
prison camp riots in the Republic of Korea.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The Veteran should be afforded a VA 
examination by a psychiatrist or a 
psychologist to determine if he has 
PTSD related to the in-service stressor 
of being involved the suppression of 
the Koje-do prison camp riots in the 
Republic of Korea.  The claims folder 
must be provided to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  Based on examination 
results and a review of the claims 
folder, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
Veteran has PTSD related to the 
stressor of being involved the 
suppression of Koje-do prison camp 
riots in the Republic of Korea.  A 
diagnosis of PTSD based on the verified 
stressor should be confirmed or ruled 
out.  If PTSD is diagnosed, the 
elements supporting the diagnosis  must 
be identified.  If PTSD is not 
diagnosed, the examiner should explain 
why the Veteran does not meet the 
criteria for this diagnosis.  The 
rationale for each opinion expressed 
must also be provided.

2.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

3.	Then, the RO or the AMC should 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  This case also must be afforded expeditious 
treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



